     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
     Fax (530) 344-9298
 4
     Attorney for Defendant
 5
     DAISY GONZALEZ
 6
                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                 )       No. 2:18-CR-00038 TLN
 9
                                               )
                                               )
10          Plaintiff,                         )       STIPULATION AND ORDER TO
                                               )       CONTINUE STATUS CONFERENCE
11
     v.                                        )       UNTIL JANUARY 30, 2020 AT 9:30 A.M.
                                               )
12
     DAISY GONZALEZ,                           )
                                               )
13
                                               )
            Defendant.                         )
14
                                               )
                                               )
15
                                               )
16

17
                                       STIPULATION
18
            IT IS HEREBY STIPULATED AND AGREED between Daisy Gonzalez, the
19
     defendant in this matter, by and through her defense counsel, Toni White, and the United
20
     States of America, by and through its counsel, Assistant U.S. Attorney Justin Lee, that
21
     the status conference presently set for January 16, 2020, should be continued to January
22
     30, 2020, at 9:30 a.m. and that time under the Speedy Trial Act should be excluded from
23
     January 16, 2020 through January 30, 2020.
24
            Discovery associated with this case includes over 14,000 pages and hours of audio
25
     discovery. All of this discovery has been produced directly to defense counsel. Defense
26
     counsel needs additional time to continue to review discovery, communicate with the
27
     Government and her client, discuss possible resolution and prepare for trial. The
28

                                                   1
 1   continuance is necessary to ensure continuity of counsel and for defense preparation.
 2   Accordingly, the time between January 16, 2020 and January 30, 2020, should be
 3   excluded from the Speedy Trial calculation pursuant to Title 18, States Code, Section
 4   3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties stipulate that
 5   the ends of justice served by granting this continuance outweigh the best interests of the
 6   public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A). AUSA Justin Lee
 7   has authorized defense counsel Toni White to sign this pleading for him.
 8
     Dated: January 14, 2020                                 U.S. ATTORNEY
 9
                                                     by:     /s/ Justin Lee__
10                                                           JUSTIN LEE
                                                             Assistant U.S. Attorney
11
                                                             Attorney for the Government
12

13
     Dated: January 14, 2020                                 /s/ Toni White
14                                                           TONI WHITE
                                                             Attorney for Defendant
15
                                                             Daisy Gonzalez
16

17

18                                          ORDER
19

20   IT IS SO FOUND AND ORDERED this 14th day of January, 2020.
21

22

23

24
                                                     Troy L. Nunley
25                                                   United States District Judge

26

27

28

                                                 2
